Title: From Benjamin Franklin to David Hall, 14 September 1765
From: Franklin, Benjamin
To: Hall, David


Dear Mr Hall,
London, Sept. 14. 1765
Within these few Days I have received your several Favours of July 18. Aug. 1. and 8. for which I thank you. I wrote to you per Budden, and really write as often as I well can, having many Correspondents, and a great deal of Writing upon my Hands.
Mr. Willock tender’d me the enclos’d Account which I declin’d Paying, not knowing but you might have satisfy’d Mr. Bland. You will let me know if I should pay it.
You tell me “you should have been glad if I could have done anything to prevent the Stamp Act, as nothing could have contributed so much to have removed the Prejudices of many of the People against me, who stick not now to say that instead of doing anything to prevent it, I helped to plan it when last in England.” To you who know me, I need not defend myself against such base Calumnies, and Time will open the Eyes of others. In the Heat of Party, Abuse is receiv’d greedily, and Vindications coldly. And it is my Opinion, that if I had actually prevented the Stamp Act, (which God knows I did all in my Power to prevent) neither the Malice of the bigotted Abettors of Indian Murder, nor the Malice of the interested Abettors of Proprietary Injustice, would have been in the least abated towards me. Those I have made my Enemies, by exposing their Wickedness and Folly to the World. They are my only Enemies, and they will continue my Enemies, let me do what I will that deserves their Friendship: Otherwise they would have given me some Credit for the Services I did last Winter, in opposing and preventing the Quartering Clause, and obtaining sundry favourable Changes in the Acts of Trade, of which, tho’ I do not pretend to the whole Merit, I certainly had a considerable Share: but the Abatement of Postage near 30 per Cent. is, I may say, wholly owing to me, and will save more in the Pockets of Trading People, than all the Stamps they are to pay can amount to: And yet what Effect has that had towards removing Prejudices? By your Letter it seems none at all. It shall be my Endeavour, with God’s Help, to act uprightly; and if I have the Approbation of the Good and Wise, which I shall certainly have sooner or later, the Enmity of Knaves and Fools will give me very little Concern.
I think you have acted very prudently in omitting the Pieces you mention that were printed in other Papers. Nothing has done America more Hurt here than those kind of Writings; so that I should have been equally averse to printing them if I had held no Office under the Crown.
I can now only add that I am as ever Yours affectionately
B Franklin
 
Addressed: To / Mr David Hall / Printer / Philadelphia / via New York / per Packet / Free B Franklin
Endorsed: Septr. 14. 1765.
